TYSON, Judge dissenting.
The majority's opinion recites many of plaintiff's violations of our appellate rules, yet decides to reach the merits of plaintiff's appeal and affirms the trial court's grant of summary judgment in defendant's favor. Plaintiff egregiously failed to comply with multiple provisions of the North Carolina Rules of Appellate Procedure. This appeal should be dismissed. I respectfully dissent.
I. Rules of Appellate Procedure
Plaintiff's appellate rules violations have impeded comprehension of the issues on appeal and frustrated the appellate process. This appeal is not properly before us and should be dismissed. See Steingress v. Steingress, 350 N.C. 64, 65-67, 511 S.E.2d 298, 299-300 (1999) ("when the appellant's brief does not comply with the rules by properly setting forth exceptions and assignments of error with reference to the transcript and authorities relied on under each assignment, it is difficult if not impossible to properly determine the appeal") (citing State v. Newton, 207 N.C. 323, 329, 177 S.E. 184, 187 (1934)).
Rule 28(b)(6) of the North Carolina Rules of Appellate Procedure states an appellant's brief shall contain:
An argument, to contain the contentions of the appellant with respect to each question presented. Each question shall be separately stated. Immediately following each question shall be a reference to the assignments of error pertinent to the question, identified by their numbers and by the pages at which they appear in the printed record on appeal. Assignments of error not set out in the appellant's brief, or in support of which no reason or argument is stated or authority cited, will be taken as abandoned.
N.C.R.App. P. 28(b)(6) (2004). Plaintiff failed to comply with these rules.
N.C.R.App. P. 28(b)(5) (2004) also requires an appellant's brief contain "a non-argumentative summary of all material facts underlying the matter in controversy . . . supported by references to pages in the transcript of *404proceedings, the record on appeal, or exhibits, as the case may be." The Rules further provide "relevant portions of statutes, rules, or regulations, the study of which is required to determine questions presented in the brief" must be reproduced as appendices to the brief. N.C.R.App. P. 28(d)(1)(c) (2004). N.C.R.App. P. 26(g)(1) (2004) mandates "[a]ll printed matter [in a brief] must appear in at least 12-point type . . . [t]he body of text shall be presented with double spacing between each line of text." Plaintiff violated or failed to comply with these provisions.
Rule 12 states the record on appeal must be filed within fifteen days after it has been settled. N.C.R.App. P. 12(a) (2004). Rule 28 requires an appellant's brief contain "[i]dentification of counsel by signature, typed name, office address and telephone number" and "[t]he proof of service required by Rule 26(d)." N.C.R.App. P. 28(b)(8)-(9) (2004). "Papers presented for filing shall contain . . . proof of service . . . certified by the person who made service." N.C.R.App. P. 26(d) (2004). "The body of the document shall at its close bear the . . . manuscript signature of counsel of record." N.C.R.App. P. 26(g)(3) (2004). Finally, each appellant must file an Appeal Information Statement at or before the time appellant's brief is due and must serve a copy of the statement upon all other parties to the appeal. N.C.R.App. P. 41(b)(2) (2004). Plaintiff also failed to comply with any of these provisions.
In order to reach the merits of plaintiff's argument and reverse the trial court's decision, this Court is limited to the issues properly presented for appeal. N.C.R.App. P. 10(a) (2004). Plaintiff's appeal and brief contains at least fourteen violations of the North Carolina Rules of Appellate Procedure.
As noted by the majority's opinion, plaintiff violated the Rules by: (1) failing to reference the record page numbers on which her assignments of error appear, see N.C.R.App. P. 28(b)(6); (2) referencing the incorrect assignment of error in support of argument D in her brief, see id.; (3) using argumentative language when summarizing the facts of the case, see N.C.R.App. P. 28(b)(5); (4) failing to reference pages of the transcript or record on appeal in connection with her factual assertions, see id.; (5) failing to include relevant portions of statutes in the appendix to her brief, see N.C.R.App. P. 28(d)(1)(c); (6) using the incorrect font size for footnotes in her brief, see N.C.R.App. P. 26(g); (7) providing improper citations for several of the authorities on which plaintiff's brief relies, see N.C.R.App. P. 28(b)(6); and (8) filing her Appeal Information Statement two weeks after the date her brief was due to be filed, see N.C.R.App. P. 41(b)(2).
Further review of the record and briefs reveals plaintiff also: (9) presented argument in footnotes, see N.C.R.App. P. 26(g)(1), see also Lewis v. Craven Regional Medical Center, 122 N.C.App. 143, 147-48, 468 S.E.2d 269, 273 (1996); (10) served the record on appeal late (order entered 21 April 2004 extending time to serve record on appeal to 12 May 2004; record on appeal served 15 June 2004), see N.C.R.App. P. 12(a); (11) failed to sign her reply brief, see N.C.R.App. P. 28(b)(8) and N.C.R.App. P. 26(g)(3); (12) failed to sign the certificate of service in her reply brief, see N.C.R.App. P. 28(b)(9) and N.C.R.App. P. 26(d); (13) failed to sign the certificate of filing by first class mail in her reply brief, see N.C.R.App. P. 26(a)(1); and (14) failed to reference any assignment of error in support of Argument E in her brief, see N.C.R.App. P. 28(b)(6). Plaintiff's reply brief should be stricken. See N.C.R.App. P. 25(b) and N.C.R.App. P. 34(b)(3).
In Shook v. County of Buncombe, this Court dismissed the appellant's brief due to numerous violations of the Rules. 125 N.C.App. 284, 284, 480 S.E.2d 706, 706 (1997). The record on appeal in Shook consisted of three volumes containing 767 pages and numerous and complicated issues to be considered on appeal. Id. at 286, 480 S.E.2d at 707. We stated the violations in Shook"highlight[ed] why our appellate rules are a necessity." Id.
We further stated, "[w]hen we are presented with an appeal such as the instant one, the rules are not merely ritualistic formalisms, but are essential to our ability to ascertain the merits of an appeal." Id. We concluded by repeating that "[o]ur rules are mandatory, and in fairness to all who come before this Court, they must be enforced uniformly."
*405Id. at 287, 480 S.E.2d at 708 (citation omitted).
Here, the record on appeal contains three volumes consisting of 609 pages and appellant's brief purports to present five questions for review. Appellant's numerous rules violations have made it "difficult if not impossible to properly determine the appeal." Steingress, 350 N.C. at 66, 511 S.E.2d at 299 (citation omitted). Because "[o]ur rules are mandatory, and in fairness to all who come before this Court, they must be enforced uniformly [,] ... [plaintiff's] appeal [should be] dismissed." Shook, 125 N.C.App. at 287, 480 S.E.2d at 708 (internal citation omitted).
II. Rule 2
The majority's opinion recognizes plaintiff egregiously failed to comply with the appellate rules, yet decides to review the merits of plaintiff's claims by invoking Rule 2 of the North Carolina Rules of Appellate Procedure.
Rule 2 states:
[t]o prevent manifest injustice to a party, or to expedite decision in the public interest, either court of the appellate division may, except as otherwise expressly provided by these rules, suspend or vary the requirements or provisions of any of these rules in a case pending before it upon application of a party or upon its own initiative, and may order proceedings in accordance with its directions.
N.C.R.App. P. 2 (2004) (emphasis supplied).
"Our Supreme Court stated in Steingress v. Steingress that `Rule 2 relates to the residual power of our appellate courts to consider, in exceptional circumstances, significant issues of importance in the public interest, or to prevent injustice which appears manifest to the Court and only in such instances.'" Wolfe v. Villines, ___ N.C.App. ___, ___, 610 S.E.2d 754, 761 (2005) (J. Tyson dissenting) (citing Steingress, 350 N.C. at 66, 511 S.E.2d at 299-300) (citing Blumenthal v. Lynch, 315 N.C. 571, 578, 340 S.E.2d 358, 362 (1986)). "This Court has repeatedly held that `there is no basis under Appellate Rule 2 upon which we should waive plaintiff's violations of Appellate Rules....'" Wolfe, ___ N.C.App. at ___, 610 S.E.2d at 761 (quoting Holland v. Heavner, 164 N.C.App. 218, 222, 595 S.E.2d 224, 227 (2004) (quoting Sessoms v. Sessoms, 76 N.C.App. 338, 340, 332 S.E.2d 511, 513 (1985))).
Further, our Supreme Court recently held in Viar v. N.C. Dep't of Transp.,"[i]t is not the role of the appellate courts ... to create an appeal for an appellant. [T]he rules of Appellate Procedure must be consistently applied; otherwise, the Rules become meaningless, and an appellee is left without notice of the basis upon which an appellate court might rule." 359 N.C. 400, 402, 610 S.E.2d 360, 361 (2005) (per curiam) ("[t]he majority opinion in the Court of Appeals, recognizing the flawed content of plaintiff's appeal, applied Rule 2 of the Rules of Appellate Procedure to suspend the Rules").
III. Conclusion
Our Rules are mandatory and in fairness to all parties must be uniformly enforced. Plaintiff's appeal should be dismissed. See Shook, 125 N.C.App. at 287, 480 S.E.2d at 708. "My review of the entire record fails to disclose any `exceptional circumstances,' `significant issues,' or `manifest injustice' to warrant suspension of the Appellate Rules." Wolfe, ___ N.C.App. at ___, 610 S.E.2d at 761. Without a showing of "exceptional circumstances," "significant issues," or "manifest injustice," our precedents do not allow invoking Rule 2 to excuse appellant's rule violations and reach the merits of this appeal. Id. I vote to dismiss plaintiff's appeal and respectfully dissent.